          Case 1:20-cr-00093-SPW Document 23 Filed 03/23/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


UNITED STATES OF AMERICA,                     CR 20-93-BLG-SPW

                         Plaintiff,
                                              PRELIMINARY ORDER OF
           vs.                                FORFEITURE


GREGORY WILLIAM KNOWS
HIS GUN,

                         Defendant.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 18 U.S.C.

§ 924(d), as property used or intended to be used to facilitate the violations alleged

in the indictment, or as proceeds of said violation;

      And whereas, on November 18, 2020, the defendant entered a plea of guilty

to the indictment, which charged him with felon in possession ofa firearm and

ammunition;

      And whereas, the indictment contained a forfeiture allegation that stated that

as a result ofthe offenses charged in the indictment, the defendant shall forfeit the

following property:

      •      Kel-Tec, model PI 1,9mm caliber semi-automatic pistol(S/N: 93251);
             and

                                          1
Case 1:20-cr-00093-SPW Document 23 Filed 03/23/21 Page 2 of 3
Case 1:20-cr-00093-SPW Document 23 Filed 03/23/21 Page 3 of 3
